Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
The specification paragraph [0061] reads “In some embodiments, the radar receivers 102, 103, 104, 105 each have a local clock 152, 153, 155, 155,…”  This should be corrected to read “each have a local clock 152, 153, 154, 155…”  
Figure 1E has platforms 10, 103, 104, and 105.  These should have been labeled as platforms 102, 103, 104, and 105.  
Examiner Note:
Because of their similar specifications, the present application was compared to U. S. Patents  10,823,845, 10,677,915 and 10,545,232. No obvious double patenting was found when the claims were compared.  
Allowable Subject Matter
Claims 4 – 10, 13, 19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 – 3, 11, 12, 14 – 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu, et al, U. S. Patent Application Publication 2018/0059237 (“Liu”).
Regarding claim 1, Liu teaches:
A radar system for generating a radar image of a scene, comprising: an input interface to accept radar measurements of a scene (Liu, figure 1A, paragraph 0038, “[0038] FIG. 1A is a schematic illustrating a distributed moving radar imaging system 100 having distributed arrays of moving radar platforms 101 for detecting targets 130 in a region of interest (ROI) 140, according to embodiments of the present disclosure. … Radar pulses 110 are transmitted from the at least one transmitter/receiver 102, to illuminate targets 130 situated in an area of interest or region of interest (ROI) 140, and the corresponding reflected radar reflections 120 are recorded by the multiple distributed receivers 102, 103, 104 and 105.”; a distributed radar system to detect targets in a region of interest (ROI); the system transmits from at least one transmitter and (i.e. accepts radar measurements) from the ROI (i.e. from the scene) at multiple receivers).
collected from a set of antennas with clock ambiguities, wherein the radar measurements are measurements of reflections of a radar pulse transmitted to the scene; (Liu, paragraph 0044, “[0044] FIG. 1C and FIG. 1D are schematics illustrating step 170 and step 180 of FIG. 18. FIG. 1C is a schematic of step 170 of FIG. 1B illustrating the aligning in time of the set of radar reflections according to their coarse positions of the set of receivers 102x, 103x, 104x, 105x,”; that the different receiving antennas 102x - 105x receive the reflections at times that are not synchronized).
a hardware processor configured to solve a convex sparse recovery problem to produce a radar image of the scene, wherein the convex sparse recovery problem matches a time shift of the radar measurements with a signal generated by propagation of the radar pulse through a radar propagation function of the scene, (Liu, figures 5A-5D, paragraph 0019 and 0068-0072, “[0019] FIG. 3A is a block diagram of a computer system of the distributed radar imaging system showing synchronized radar platforms that communicate to each other and store collected data in a memory that is processed by an auto-focus imaging processor, according to embodiments of the present disclosure; [0068] FIG. 5A in block 501 shows the data coherence analysis using cross-correlation such that the signals measurement by distributed platforms are correlated to each other to the maximum extent. [0069] FIG. 5B illustrates the details of block 502 in FIG. 5A specific to the estimate time shift for alignment for each individual potential target. To estimate time lags, we use the cross-correlation (CC) of signals.”; a hardware processor 300A that processes the radar images from multiple platforms; that eventually produces a radar image of a scene; that matches a time shift for each of the broadcasting and receiving antennas; that maximizes a cross-correlation function to estimate the time shift between receivers. Examiner’s note: in these claims the “convex sparse recovery problem” does not require convexity - it merely requires: (a) matching a time shift, and using iterations and cross-correlations of the signals to arrive at the best time shift).
wherein the time shift of the radar measurements is represented as a convolution of the radar measurements with a shift kernel that is one-sparse in time; and (Liu, paragraph 0073-0076, “2. Antenna Position Estimation: [0073] FIG. 5C is a block diagram of step 503 of the iterative method of block 400 of FIG. 5A that includes details of estimating propagation distance between antennas and targets, i.e. the estimated position shift for each antenna, according to embodiments of the present disclosure; [0074] Referring to FIG. 7B, based on the propagation time between each antenna and all k detected targets after the kth iteration, we estimate the array element positions (FIG. 7B) by minimizing the cost functions”; the time shift is used to estimate the antenna position of each of the receivers; that the time shift is evaluated for all k detected targets (the time shift is different based on different target locations in the ROI), and then minimizes the “cost function” from all k targets (an iteration, or convolution based on k targets) to get the correct location of the receiving antennas).
an output interface configured to render the radar image. (Liu, figures 3A, 3B and 4, paragraph 0078-, “3. Data Projection 405 and Image Reconstruction 406 [0077] Based on the reconstructed data, we then perform delay-and-sum imaging to reconstruct a dense image 406. [0078] FIG. 6A is a block diagram of step 405 of the iterative method of the detailed review of block 340 of FIG. 4 (i.e. block 340 is the auto-focus imaging processor (340) of the computer 300A of FIG. 3A and 300b of FIG. 3B), that includes details of projecting the signal of each detected target to the signal received by a uniform array. Given the input coherent signals 402 of detected targets, the projection processed is performed target by target. [0061] If the coherent signal 504B of FIG. SA does not corresponds to a target in graph 505 of FIG. SA, the system stops searching targets, and performs imaging 406 on projected data 404 of FIG. 4 to form a focused image 410 of FIG. 4. The focused image 410 of FIG. 4 is illustrated in graph 420 of FIG. 4.”; an output of a focused image, each radar received reflections have been corrected for their individual time shift between the different receiving antennas based on the reflections from each of the sparsely spaced different targets to produce the focused image 420 of figure 4).
Regarding claim 2, Liu teaches The radar system of claim 1, wherein the processor solves the convex sparse recovery problem subject to a sparsity constraint on the radar image to recover a sparse radar image of the scene. (Liu, paragraph 0036, “The embodiments of our present disclosure assume a sparse scene, and is realized iteratively by solving series of optimization problems for compensating position-induced phase errors, exploiting target signatures, and estimating antenna positions. [0057 The radar reflections 120 collected by distributed platforms incorporated with transmitted pulses 110 are processed using iterative sparsity-driven procedures with data coherence analysis in block 400 (see FIGS. SA-SD regarding the data coherence analysis block 400).”; a sparsity constraint on the processed region of interest in that the ROI is a sparse scene (few, identifiable targets) which are then processed to find the time shifts and receiving antenna positions).
Regarding claim 3, Liu teaches The radar system of claim 1, wherein the processor solves the convex sparse recovery problem subject to a sparsity constraint on the shift kernel to recover a sparse radar image of the scene. (Liu, paragraph 0065-0069, “[0065] In order to perform imaging with autofocus, we solve the following sparsity constrained optimization problem (Equation 9 referenced here) [0066] Motivated by the orthogonal matching pursuit algorithm, we solve (9) iteratively with maximum of K iterations. [0067] Equation (14) is then solved by an inner loop in which we alternately update .PSI.ik by data coherence analysis, described in FIGS. 5A to FIG. 5D to the steps of block 400 is FIG. 4, [0069] FIG. 5B illustrates the details of block 502 in FIG. 5A specific to the estimate time shift for alignment for each individual potential target.”; after limiting the radar image to k identifiable targets, the recovery problem is made simpler (i.e. a time shift constraint) to estimate the time shift for each individual target 1 through k for each individual sensing antenna).
Regarding claim 11, Liu teaches The radar system of claim 1, wherein the time shift includes a relative time shift between clocks in each receiver and transmitter pair. (Liu, paragraph 0060 and 0069, “[0069] FIG. 5B illustrates the details of block 502 in FIG. 5A specific to the estimate time shift for alignment for each individual potential target. To estimate time lags, we use the cross-correlation (CC) of signals. [0060] FIG. 5B refers the steps of block 502 of FIG. 5A to compute time shifts of different antennas according to data coherence. FIG. 5C refers the steps of computing distance shift between corresponding transmitter and receiver antennas.”; that the time shift is determined separately for each target in the set, for each receiving antenna in the set, and between all of the corresponding transmitters and receivers in the system).
Regarding claim 12, Liu teaches:
The radar system of claim 1, wherein the processor solves the convex sparse recovery problem iteratively until a termination condition is met to produce the radar image, (Liu, figures 3A, 3B and 4, paragraph 0078-, “3. Data Projection 405 and Image Reconstruction 406 [0077] Based on the reconstructed data, we then perform delay-and-sum imaging to reconstruct a dense image 406. [0078] FIG. 6A is a block diagram of step 405 of the iterative method of the detailed review of block 340 of FIG. 4 (i.e. block 340 is the auto-focus imaging processor (340) of the computer 300A of FIG. 3A and 300b of FIG. 3B), that includes details of projecting the signal of each detected target to the signal received by a uniform array. Given the input coherent signals 402 of detected targets, the projection processed is performed target by target. [0061] If the coherent signal 504B of FIG. 5A does not corresponds to a target in graph 505 of FIG. 5A, the system stops searching targets, and performs imaging 406 on projected data 404 of FIG. 4 to form a focused image 410 of FIG. 4. The focused image 410 of FIG. 4 is illustrated in graph 420 of FIG. 4.”; an output of a focused image, each radar received reflections have been corrected for their individual time shift between the different receiving antennas based on the reflections from each of the sparsely spaced different targets to produce the focused image 420 of figure 4).
wherein to perform an iteration the processor is configured to produce an estimate of the radar image and the time shifts such that an error between the time shifted radar measurements of each antenna from the set of antennas and (Liu, paragraph 0060 and 0069, “[0069] FIG. 5B illustrates the details of block 502 in FIG. 5A specific to the estimate time shift for alignment for each individual potential target. To estimate time lags, we use the cross-correlation (CC) of signals. [0060] FIG. 5B refers the steps of block 502 of FIG. 5A to compute time shifts of different antennas according to data coherence. FIG. 5C refers the steps of computing distance shift between corresponding transmitter and receiver antennas.”; that the time shift is determined separately for each target in the set, for each receiving antenna in the set, and between all of the corresponding transmitters and receivers in the system).
 the signal generated by propagation of the radar pulse through a radar propagation function of the scene is reduced. (Liu, figure 4 paragraph 0061, “[0061] The focused image 410 of FIG. 4 is illustrated in graph 420 of FIG. 4.”; the end result of performing the steps of figure 4, which receive the radar reflections from a sparsely populated target ROI, estimates the positions of unknown antennas, time shifts the images to provide a focused image of the targets in the ROI).
Regarding claim 14, Liu teaches The radar system of claim 1, wherein each antenna in the set of antennas is at a different position in relation to the scene or some antennas in the set of antennas are at different positions in relation to the scene. (Liu, figure 1A, paragraph 0037-0038, “[0038] FIG. 1A is a schematic illustrating a distributed moving radar imaging system 100 having distributed arrays of moving radar platforms 101 for detecting targets 130 in a region of interest (ROI) 140, according to embodiments of the present disclosure. In particular, the distributed radar imaging system 100, can be an airborne platform or vehicle mounted platform, etc, that includes at least one moving transmit/receive platform or transmitter/receiver 102, and a set of M distributed moving similar receiver platforms or receivers 103, 104, 105. [0037] The moving radar receivers are perturbed with unknown position errors up to several radar wavelengths.”; a distributed radar system where the location of the receivers is unknown, and the receivers are located in “different positions.”).
Regarding claim 15, Liu teaches The radar system of claim 1, wherein some antennas of the set of antennas transmit radar pulses to the scene and measure a set of reflections from the scene. (Liu, figure 1A, paragraph 0037-0038, “[0038] FIG. 1A is a schematic illustrating a distributed moving radar imaging system 100 having distributed arrays of moving radar platforms 101 for detecting targets 130 in a region of interest (ROI) 140, according to embodiments of the present disclosure. In particular, the distributed radar imaging system 100, can be an airborne platform or vehicle mounted platform, etc, that includes at least one moving transmit/receive platform or transmitter/receiver 102, and a set of M distributed moving similar receiver platforms or receivers 103, 104, 105. [0037] The moving radar receivers are perturbed with unknown position errors up to several radar wavelengths.”; a distributed radar system where at least one transmit/receive platform 102 and multiple receive platforms to measure reflections from the RIO).
Regarding claim 16, Liu teaches:
The radar system of claim 1, wherein the matching of the reflections of the radar measurements of each antenna from the set of antennas is by minimizing an error between time shifted measurements of each antenna from the set of antennas and the signal generated by propagation of the radar pulse  (Liu, figures 5A-5D, paragraph 0019 and 0068-0072, “[0019] FIG. 3A is a block diagram of a computer system of the distributed radar imaging system showing synchronized radar platforms that communicate to each other and store collected data in a memory that is processed by an auto-focus imaging processor, according to embodiments of the present disclosure; [0068] FIG. 5A in block 501 shows the data coherence analysis using cross-correlation such that the signals measurement by distributed platforms are correlated to each other to the maximum extent. [0069] FIG. 5B illustrates the details of block 502 in FIG. 5A specific to the estimate time shift for alignment for each individual potential target. To estimate time lags, we use the cross-correlation (CC) of signals.”; a hardware processor 300A that processes the radar images from multiple platforms; that eventually produces a radar image of a scene; that matches a time shift for each of the broadcasting and receiving antennas; that maximizes a cross-correlation function to estimate the time shift between receivers).
 through a radar propagation function. (Liu, paragraph 0046, “As noted above, the reason each receiver position is adjusted on the virtual array is because the corresponding distance shows how much the propagation distance of the transmitted radar pulse, i.e., the total distance from the transmitter to the target and back to the receiver, is different from the coarse located transmitter to the target and back to the coarse located receiver.”; that the calculations are made for the corresponding distance of travel as the radar propagates through the air from the transmitter, to the target area, and back to the coarsely located receiver).
Regarding claim 17, Liu teaches:
A radar method for generating a radar image of a scene, wherein the method uses a processor coupled with stored instructions implementing the method, (Liu, paragraph 0009 and 0019, “[0019] FIG. 3A is a block diagram of a computer system of the distributed radar imaging system showing synchronized radar platforms that communicate to each other and store collected data in a memory that is processed by an auto-focus imaging processor, according to embodiments of the present disclosure; [0009] According to another embodiment of the present disclosure, a method a non-transitory computer readable storage medium embodied thereon a program executable by a processor for performing a method.”; a system using a processor, memory and non-transitory CRM to execute a program and store data).
wherein the instructions, when executed by the processor carry out steps of the method, comprising: accepting radar measurements of a scene collected from a set of antennas with clock ambiguities, (Liu, figure 1A, paragraph 0038, “[0038] FIG. 1A is a schematic illustrating a distributed moving radar imaging system 100 having distributed arrays of moving radar platforms 101 for detecting targets 130 in a region of interest (ROI) 140, according to embodiments of the present disclosure. … Radar pulses 110 are transmitted from the at least one transmitter/receiver 102, to illuminate targets 130 situated in an area of interest or region of interest (ROI) 140, and the corresponding reflected radar reflections 120 are recorded by the multiple distributed receivers 102, 103, 104 and 105.”; a distributed radar system to detect targets in a region of interest (ROI); the system transmits from at least one transmitter and (i.e. accepts radar measurements) from the ROI (i.e. from the scene) at multiple receivers).
wherein the radar measurements are measurements of reflections of a radar pulse transmitted to the scene; (Liu, paragraph 0044, “[0044] FIG. 1C and FIG. 1D are schematics illustrating step 170 and step 180 of FIG. 18. FIG. 1C is a schematic of step 170 of FIG. 1B illustrating the aligning in time of the set of radar reflections according to their coarse positions of the set of receivers 102x, 103x, 104x, 105x,”; that the different receiving antennas 102x - 105x receive the reflections at times that are not synchronized).
solving a convex sparse recovery problem to produce a radar image of the scene, wherein the convex sparse recovery problem matches a time shift of the radar measurements with a signal generated by propagation of the radar pulse through a radar propagation function of the scene, (Liu, figures 5A-5D, paragraph 0019 and 0068-0072, “[0019] FIG. 3A is a block diagram of a computer system of the distributed radar imaging system showing synchronized radar platforms that communicate to each other and store collected data in a memory that is processed by an auto-focus imaging processor, according to embodiments of the present disclosure; [0068] FIG. 5A in block 501 shows the data coherence analysis using cross-correlation such that the signals measurement by distributed platforms are correlated to each other to the maximum extent. [0069] FIG. 5B illustrates the details of block 502 in FIG. 5A specific to the estimate time shift for alignment for each individual potential target. To estimate time lags, we use the cross-correlation (CC) of signals.”; a hardware processor 300A that processes the radar images from multiple platforms; that eventually produces a radar image of a scene; that matches a time shift for each of the broadcasting and receiving antennas; that maximizes a cross-correlation function to estimate the time shift between receivers).
wherein the time shift of the radar measurements is represented as a convolution of the radar measurements with a shift kernel that is one-sparse in time; and (Liu, paragraph 0073-0076, “2. Antenna Position Estimation: [0073] FIG. 5C is a block diagram of step 503 of the iterative method of block 400 of FIG. 5A that includes details of estimating propagation distance between antennas and targets, i.e. the estimated position shift for each antenna, according to embodiments of the present disclosure; [0074] Referring to FIG. 7B, based on the propagation time between each antenna and all k detected targets after the kth iteration, we estimate the array element positions (FIG. 7B) by minimizing the cost functions”; the time shift is used to estimate the antenna position of each of the receivers; that the time shift is evaluated for all k detected targets (the time shift is different based on different target locations in the ROI), and then minimizes the “cost function” from all k targets (an iteration, or convolution based on k targets) to get the correct location of the receiving antennas).
rendering the radar image. (Liu, figures 3A, 3B and 4, paragraph 0078-, “3. Data Projection 405 and Image Reconstruction 406 [0077] Based on the reconstructed data, we then perform delay-and-sum imaging to reconstruct a dense image 406. [0078] FIG. 6A is a block diagram of step 405 of the iterative method of the detailed review of block 340 of FIG. 4 (i.e. block 340 is the auto-focus imaging processor (340) of the computer 300A of FIG. 3A and 300b of FIG. 3B), that includes details of projecting the signal of each detected target to the signal received by a uniform array. Given the input coherent signals 402 of detected targets, the projection processed is performed target by target. [0061] If the coherent signal 504B of FIG. SA does not corresponds to a target in graph 505 of FIG. SA, the system stops searching targets, and performs imaging 406 on projected data 404 of FIG. 4 to form a focused image 410 of FIG. 4. The focused image 410 of FIG. 4 is illustrated in graph 420 of FIG. 4.”; an output of a focused image, each radar received reflections have been corrected for their individual time shift between the different receiving antennas based on the reflections from each of the sparsely spaced different targets to produce the focused image 420 of figure 4).
Regarding claim 18, Liu teaches:
The radar method of claim 17, wherein the convex sparse recovery problem is solved iteratively until a termination condition is met to produce the radar image, (Liu, figures 3A, 3B and 4, paragraph 0078-, “3. Data Projection 405 and Image Reconstruction 406 [0077] Based on the reconstructed data, we then perform delay-and-sum imaging to reconstruct a dense image 406. [0078] FIG. 6A is a block diagram of step 405 of the iterative method of the detailed review of block 340 of FIG. 4 (i.e. block 340 is the auto-focus imaging processor (340) of the computer 300A of FIG. 3A and 300b of FIG. 3B), that includes details of projecting the signal of each detected target to the signal received by a uniform array. Given the input coherent signals 402 of detected targets, the projection processed is performed target by target. [0061] If the coherent signal 504B of FIG. 5A does not corresponds to a target in graph 505 of FIG. 5A, the system stops searching targets, and performs imaging 406 on projected data 404 of FIG. 4 to form a focused image 410 of FIG. 4. The focused image 410 of FIG. 4 is illustrated in graph 420 of FIG. 4.”; an output of a focused image, each radar received reflections have been corrected for their individual time shift between the different receiving antennas based on the reflections from each of the sparsely spaced different targets to produce the focused image 420 of figure 4).
wherein for an iteration an estimate of the radar image and the time shifts are determined such that an error between the time shifted radar measurements of each antenna from the set of antennas and  (Liu, paragraph 0060 and 0069, “[0069] FIG. 5B illustrates the details of block 502 in FIG. 5A specific to the estimate time shift for alignment for each individual potential target. To estimate time lags, we use the cross-correlation (CC) of signals. [0060] FIG. 5B refers the steps of block 502 of FIG. 5A to compute time shifts of different antennas according to data coherence. FIG. 5C refers the steps of computing distance shift between corresponding transmitter and receiver antennas.”; that the time shift is determined separately for each target in the set, for each receiving antenna in the set, and between all of the corresponding transmitters and receivers in the system).
the signal generated by propagation of the radar pulse through a radar propagation function of the scene is reduced. (Liu, figure 4 paragraph 0061, “[0061] The focused image 410 of FIG. 4 is illustrated in graph 420 of FIG. 4.”; the end result of performing the steps of figure 4, which receive the radar reflections from a sparsely populated target ROI, estimates the positions of unknown antennas, time shifts the images to provide a focused image of the targets in the ROI).
Regarding claim 20, Liu teaches:
A non-transitory computer readable storage medium embodied thereon a program executable by a processor for performing a method, the method comprising: (Liu, paragraph 0009 and 0019, “[0019] FIG. 3A is a block diagram of a computer system of the distributed radar imaging system showing synchronized radar platforms that communicate to each other and store collected data in a memory that is processed by an auto-focus imaging processor, according to embodiments of the present disclosure; [0009] According to another embodiment of the present disclosure, a method a non-transitory computer readable storage medium embodied thereon a program executable by a processor for performing a method.”; a system using a processor, memory and non-transitory CRM to execute a program and store data).
accepting radar measurements of a scene collected from a set of antennas with clock ambiguities,  (Liu, figure 1A, paragraph 0038, “[0038] FIG. 1A is a schematic illustrating a distributed moving radar imaging system 100 having distributed arrays of moving radar platforms 101 for detecting targets 130 in a region of interest (ROI) 140, according to embodiments of the present disclosure. … Radar pulses 110 are transmitted from the at least one transmitter/receiver 102, to illuminate targets 130 situated in an area of interest or region of interest (ROI) 140, and the corresponding reflected radar reflections 120 are recorded by the multiple distributed receivers 102, 103, 104 and 105.”; a distributed radar system to detect targets in a region of interest (ROI); the system transmits from at least one transmitter and (i.e. accepts radar measurements) from the ROI (i.e. from the scene) at multiple receivers).
wherein the radar measurements are measurements of reflections of a radar pulse transmitted to the scene; (Liu, paragraph 0044, “[0044] FIG. 1C and FIG. 1D are schematics illustrating step 170 and step 180 of FIG. 18. FIG. 1C is a schematic of step 170 of FIG. 1B illustrating the aligning in time of the set of radar reflections according to their coarse positions of the set of receivers 102x, 103x, 104x, 105x,”; that the different receiving antennas 102x - 105x receive the reflections at times that are not synchronized).
solving a convex sparse recovery problem to produce a radar image of the scene, wherein the convex sparse recovery problem matches a time shift of the radar measurements with a signal generated by propagation of the radar pulse through a radar propagation function of the scene, (Liu, figures 5A-5D, paragraph 0019 and 0068-0072, “[0019] FIG. 3A is a block diagram of a computer system of the distributed radar imaging system showing synchronized radar platforms that communicate to each other and store collected data in a memory that is processed by an auto-focus imaging processor, according to embodiments of the present disclosure; [0068] FIG. 5A in block 501 shows the data coherence analysis using cross-correlation such that the signals measurement by distributed platforms are correlated to each other to the maximum extent. [0069] FIG. 5B illustrates the details of block 502 in FIG. 5A specific to the estimate time shift for alignment for each individual potential target. To estimate time lags, we use the cross-correlation (CC) of signals.”; a hardware processor 300A that processes the radar images from multiple platforms; that eventually produces a radar image of a scene; that matches a time shift for each of the broadcasting and receiving antennas; that maximizes a cross-correlation function to estimate the time shift between receivers).
wherein the time shift of the radar measurements is represented as a convolution of the radar measurements with a shift kernel that is one-sparse in time; and (Liu, paragraph 0073-0076, “2. Antenna Position Estimation: [0073] FIG. 5C is a block diagram of step 503 of the iterative method of block 400 of FIG. 5A that includes details of estimating propagation distance between antennas and targets, i.e. the estimated position shift for each antenna, according to embodiments of the present disclosure; [0074] Referring to FIG. 7B, based on the propagation time between each antenna and all k detected targets after the kth iteration, we estimate the array element positions (FIG. 7B) by minimizing the cost functions”; the time shift is used to estimate the antenna position of each of the receivers; that the time shift is evaluated for all k detected targets (the time shift is different based on different target locations in the ROI), and then minimizes the “cost function” from all k targets (an iteration, or convolution based on k targets) to get the correct location of the receiving antennas).
rendering the radar image. (Liu, figures 3A, 3B and 4, paragraph 0078-, “3. Data Projection 405 and Image Reconstruction 406 [0077] Based on the reconstructed data, we then perform delay-and-sum imaging to reconstruct a dense image 406. [0078] FIG. 6A is a block diagram of step 405 of the iterative method of the detailed review of block 340 of FIG. 4 (i.e. block 340 is the auto-focus imaging processor (340) of the computer 300A of FIG. 3A and 300b of FIG. 3B), that includes details of projecting the signal of each detected target to the signal received by a uniform array. Given the input coherent signals 402 of detected targets, the projection processed is performed target by target. [0061] If the coherent signal 504B of FIG. SA does not corresponds to a target in graph 505 of FIG. SA, the system stops searching targets, and performs imaging 406 on projected data 404 of FIG. 4 to form a focused image 410 of FIG. 4. The focused image 410 of FIG. 4 is illustrated in graph 420 of FIG. 4.”; an output of a focused image, each radar received reflections have been corrected for their individual time shift between the different receiving antennas based on the reflections from each of the sparsely spaced different targets to produce the focused image 420 of figure 4).



The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
2017/0146651	Liu, et al
2015/0287422	Short, et al
2017/0285158	Halbert, et al
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648